Citation Nr: 0408676	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  03-08 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Indianapolis, Indiana


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
dental expenses incurred from August 15, 2001, to September 
24, 2001.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran's claims folder has not been associated with the 
record on appeal, but his representative has indicated that 
the veteran served on active duty from July 1944 to July 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2001 determination of the Department of 
Veterans Affairs (VA) Medical Center (MC) in Indianapolis, 
Indiana.  In light of his advanced age, the veteran's case 
has been advanced on the docket pursuant to 38 U.S.C.A. § 
7101(a)(2) and 38 C.F.R. § 20.900(c) (2003).  


REMAND

In his April 2003 substantive appeal, the veteran requested a 
hearing before a Veterans Law Judge at the Regional Office.  
A review of the record indicates that the veteran has not yet 
been afforded his requested hearing.  

A hearing on appeal will be granted if an appellant, or his 
or her representative, expresses a desire to appear in 
person. 38 C.F.R. § 20.700 (2003).  The importance of 
responding to a request for a hearing is recognized under 38 
C.F.R. § 20.904(a)(3) (2003), as a Board decision may be 
vacated when there is a prejudicial failure to afford an 
appellant a personal hearing.  Thus, in order to ensure full 
compliance with due process requirements, the VAMC must 
arrange for such a hearing.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704, 20.904 
(a)(3) (2003).

Accordingly, this case is remanded for the following action:

The veteran should be scheduled, in 
accordance with appropriate procedures, 
for a personal hearing before a Veterans 
Law Judge at the Regional Office.  
38 U.S.C.A. § 7107 (West 2002).  A copy 
of the notice to the veteran of the 
scheduling of the hearing should be 
placed in the record, keeping in mind the 
30-day advance notice requirement 
specified at 38 C.F.R. § 19.76 (2003).

The case should then be returned to the Board for further 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VAMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
VAMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




